Name: 2011/864/CFSP: Political and Security Committee Decision EUPM/1/2011 of 16Ã December 2011 extending the mandate of the Head of Mission of the European Union Police Mission in Bosnia and Herzegovina (EUPM BiH)
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  Europe
 Date Published: 2011-12-22

 22.12.2011 EN Official Journal of the European Union L 341/52 POLITICAL AND SECURITY COMMITTEE DECISION EUPM/1/2011 of 16 December 2011 extending the mandate of the Head of Mission of the European Union Police Mission in Bosnia and Herzegovina (EUPM BiH) (2011/864/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2011/781/CFSP of 1 December 2011 on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) (1), and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Decision 2011/781/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with the third paragraph of Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of EUPM BiH, including, in particular, the decision to appoint a Head of Mission. (2) On 24 October 2008, the PSC, by Decision 2008/835/CFSP (2), appointed Mr Stefan FELLER as Head of Mission of EUPM BiH. His mandate was extended by Decision 2009/958/CFSP (3) until 31 December 2010 and subsequently by Decision 2010/754/CFSP (4) until 31 December 2011. (3) By Decision 2011/781/CFSP, the Council, inter alia, extended the duration of EUPM BiH until 30 June 2012. (4) On 7 December 2011, the High Representative of the Union for Foreign Affairs and Security Policy proposed to the PSC to extend the mandate of Mr Stefan FELLER as Head of Mission of EUPM BiH for an additional 6 months, until 30 June 2012, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Stefan FELLER as Head of Mission of the European Union Police Mission in Bosnia and Herzegovina (EUPM BiH) is hereby extended from 1 January 2012 until 30 June 2012. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 16 December 2011. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 319, 2.12.2011, p. 51. (2) OJ L 298, 7.11.2008, p. 30. (3) OJ L 330, 16.12.2009, p. 79. (4) OJ L 320, 7.12.2010, p. 9.